        Case 1:20-cv-02325-SCJ Document 1 Filed 05/29/20 Page 1 of 15




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

  WILLIAM MANN, Individually and As
  Executor of The Estate of ERNESTINE
  MANN, Deceased
                                                     CIVIL ACTION FILE NO.:
                        Plaintiff,                   ________________________

  v.
                                               Removed from the State Court of
  ARBOR TERRANCE AT CASCADE,                   Fulton County, Georgia
  LLC; THE ARBOR BARRINGTON
  COMPANY, LLC d/b/a THE ARBOR                 Civil Action File Number:
  COMPANY, THE ARBOR CP, LLC,                  20EV002369
  THE ARBOR HOLDING COMPANY,
  LLC, ARBOR MANAGEMENT
  SERVICES, LLC, JOHN DOE NO. 1
  AND AUDRIENNE STEVENS

                       Defendants.


                              NOTICE OF REMOVAL


       COMES NOW, Defendant Arbor Management Services, LLC, by special

appearance in the above-styled action, and hereby gives notice of the removal of the

above-captioned case from the State Court of Fulton County, to the United States

District Court for the Northern District of Georgia, Atlanta Division, reserving all
          Case 1:20-cv-02325-SCJ Document 1 Filed 05/29/20 Page 2 of 15




 defenses and all objections to venue based on 42 U.S.C.A. § 247d-6d(e)(1), pursuant

 to 28 U.S.C.A. §§ 1441 and 1446, on the following grounds:

                         I.     STATEMENT OF THE CASE

1.   Plaintiff commenced this action by filing a complaint (the “Complaint”) on April

     23, 2020, in the State Court of Fulton County, Georgia, Civil Case Number

     20EV002369 (the “State Court Action”). A true and correct copy of all pleadings,

     process, and orders in Defendant's possession (including the Summons and

     Complaint) are attached hereto as Exhibit “A”.

2.   Under 28 U.S.C.A. § 1446(b), this Notice of Removal must be filed within 30

     days of receiving the Complaint. Because Defendant received service of the

     Complaint on April 29, 2020 through service on the registered agent Judd Harper,

     this Notice of Removal is timely.

3.   The Complaint asserts causes of action for negligence, gross negligence, and

     wrongful death arising from the residency of Plaintiff’s decedent relative to

     Defendants’ administration and/or use of facemasks and other personal protective

     equipment, as well as other measures taken to prevent or mitigate the spread of

     COVID-19. (Compl. ¶¶ 28, 39).

4.   Defendant Arbor Management Services, LLC has not been served to date, but

     specially appears to file this Notice of Removal.
Case 1:20-cv-02325-SCJ Document 1 Filed 05/29/20 Page 3 of 15




 a. Upon knowledge and belief, Arbor Terrace at Cascade, LLC

    (improperly named as Arbor Terrance at Cascade, LLC) is a dissolved

    company and has been for more than ten (10) years. As of this date, it

    has not been served.

 b. Upon knowledge and belief, The Arbor Barrington Company, LLC is a

    dissolved company and has been for more than ten (10) years. As of

    this date, it has not been served.

 c. Upon knowledge and belief, Arbor CP, LLC (improperly named as

    “The Arbor CP, LLC”) has no interest in Arbor Terrace at Cascade, or

    any other manner of involvement related to the allegations at issue. Its

    registered agent for service Judd Harper was served on April 29, 2020.

 d. Upon knowledge and belief, The Arbor Holding Company, LLC has no

    interest in Arbor Terrace at Cascade, or any other manner of

    involvement related to the allegations at issue. Its registered agent for

    service Judd Harper was served on April 29, 2020.

 e. Upon knowledge and belief, Defendant Audrienne Stevens has not been

    served to date.
          Case 1:20-cv-02325-SCJ Document 1 Filed 05/29/20 Page 4 of 15




           II.      PROCEDURAL REQUIREMENTS HAVE BEEN MET

5.   Defendant files this notice in the above-styled case with the explicit consent of

     co-Defendants pursuant to 28 U.S.C.A. § 1446(b)(2)(A).1

6.   Concurrent with the filing of this Notice, Defendant is serving this Notice of

     Removal on all other parties pursuant to 28 U.S.C.A. § 1446(d).

7.   The United States District Court for the Northern District of Georgia, Atlanta

     Division, embraces Fulton County, the county in which the State Court Action is

     now pending. Venue is therefore proper for this Notice of Removal under 28

     U.S.C.A. §§ 90(a)(2) and 1446(a).

                 III.   ARGUMENT AND CITATION TO AUTHORITY

            Federal Question Jurisdiction Under 28 U.S.C.A. § 1441(a)

8.   This case is removable under 28 U.S.C.A. § 1441(a) on the basis of “original

     jurisdiction” because Plaintiff’s Complaint asserts a claim “arising under” federal

     law within the meaning of § 1331.

9.   On its face, the allegations contained in the Complaint reflect that a “covered

     person” was involved in a “recommended activity” relative to a “covered

     countermeasure” and therefore presents a Federal Question under the Public



 1
  Counsel for Defendant Arbor Management Services, LLC represents all named
 Defendants, including those that are dissolved.
           Case 1:20-cv-02325-SCJ Document 1 Filed 05/29/20 Page 5 of 15




      Readiness and Emergency Preparedness Act (PREP Act), 42 U.S.C.A. §§ 247d-

      6d, 247d-6e (West 2020).

10.   As such, Congress provided an exclusive remedy for the substance of the

      allegations and relief sought in the Complaint and Federal law expressly pre-

      empts state law for purposes of federal question jurisdiction. See Public

      Readiness and Emergency Preparedness Act (PREP Act), 42 U.S.C.A. §§ 247d-

      6d, 247d-6e (West 2020).

11.   The issue of whether federal question jurisdiction exists when a Complaint

      attempts to only assert a claim in state law is addressed in Beneficial Nat. Bank

      v. Anderson, 539 U.S. 1 (2003). The Court explained:

                [A] state claim may be removed to federal court … when a
               federal statute wholly displaces the state-law cause of action
               through complete pre-emption. When the federal statute
               completely pre-empts the state-law cause of action, a claim
               which comes within the scope of that cause of action, even if
               pleaded in terms of state law, is in reality based on federal law.
               In the two categories of cases
               https://1.next.westlaw.com/Document/I64fa99c29c9711d9bc61beebb95be
               672/View/FullText.html?transitionType=UniqueDocItem&contextData=(s
               c.UserEnteredCitation)&userEnteredCitation=539+U.S.+1 -
               co_footnote_B00542003391166 where this Court has found
                 complete pre-emption … the federal statutes at issue provided
                 the exclusive cause of action for the claim asserted and also
                 set forth procedures and remedies governing that cause of
                 action.
      Id. at 8 (emphasis supplied; internal citations and footnotes omitted).
           Case 1:20-cv-02325-SCJ Document 1 Filed 05/29/20 Page 6 of 15




12.   In Beneficial Nat. Bank, the plaintiff brought an action for usury under state law,

      which was preempted by the usury provisions of the National Bank Act (12

      U.S.C.A. §§ 85 and 86). The Court held that the usury provisions under §§ 85

      and 86 collectively “supersede both the substantive and the remedial provisions

      of state usury laws and create a federal remedy for overcharges that is exclusive.”

      Beneficial Nat. Bank, supra, at 11. Therefore, the court held that federal question

      was proper under the “complete preemption” doctrine.

13.   Thus, Circuit Courts and District Courts have subsequently found “complete

      preemption” where a federal statute expressly preempts state law and creates an

      exclusive federal remedy for preempted state claims. See, e.g., In re WTC

      Disaster Site, 414 F3d 352, 380 (2d Cir. 2005); Spear Marketing, Inc. v.

      BancorpSouth Bank, 791 F.3d 586 (5th Cir. 2015); Nott v. Aetna U.S. Healthcare,

      Inc., 303 F.Supp.2d 565 (E.D.Pa. 2004).

14.   As set forth below, Plaintiff’s tort claims are completely preempted by the PREP

      Act found at 42 U.S.C.A. §§ 247d-6d and 247d-6e.

15.   Under 42 U.S.C.A. § 247d-6d(a), a “covered person” is afforded broad immunity

      for all “claims for loss arising out of, relating to, or resulting from” the

      "administration" or "use" of a "covered countermeasure" as those terms are
           Case 1:20-cv-02325-SCJ Document 1 Filed 05/29/20 Page 7 of 15




      defined by that section, provided the Secretary of the Department of Health and

      Human Services (HHS) issues a declaration to that effect.

16.   For all claims barred by immunity under 42 U.S.C.A. § 247d-6d that do not assert

      “willful misconduct,” the exclusive remedy for relief is established under § 247d-

      6e, which permits an individual may make a claim for a “covered injury directly

      caused by the administration or use of a covered countermeasure.” In fact, and

      for purposes of illustrating Congress's intent to address all claims, even a claimant

      alleging “willful misconduct” must first apply for benefits under § 247d-6e

      before bringing an action under § 247d-6d(d). Id. § 247d-6e(d)(1).

17.   Moreover, under 42 U.S.C.A. § 247d-6d(b)(8), state law that “is different from,

      or in conflict with, any requirement applicable [for immunity]” is expressly

      preempted.

18.   Therefore, Congress has clearly manifested the intent to preempt state law with

      respect to claims that invoke PREP Act immunity and to create an exclusive

      federal remedy for such preempted claims, thereby “completely preempting”

      state law for purposes of federal question jurisdiction.

19.   Here, Defendant is a “covered person” in that Defendant is both a “qualified

      person” and “program planner” under 42 U.S.C.A. § 247d-6d(i)(2)(B).
             Case 1:20-cv-02325-SCJ Document 1 Filed 05/29/20 Page 8 of 15




20.   Plaintiff’s claim for loss "arises out of, relates to, or results from" the

      administration and/or use of a “covered countermeasure” obtained through a

      "means of distribution," to a "population," and within a "geographic area," or

      reasonably believed so by Defendant, for the purpose of treating, diagnosing,

      curing, preventing, or mitigating COVID-19, or the transmission of SARS-CoV-

      2 or a virus mutating therefrom, as such terms are defined within the Public

      Readiness and Emergency Preparedness Act (PREP Act), 42 U.S.C.A. §§ 247d-

      6d, 247d-6e (West 2020), the Declaration Under the Public Readiness and

      Emergency Preparedness Act for Medical Countermeasures Against COVID-19,

      85 Fed. Reg. 15198 (Mar. 17, 2020), amended by 85 Fed. Reg. 21012 (Apr. 15,

      2020), and all corresponding amendments, regulations, and interpretational case

      law.

21.   At the time of the allegations set forth in the Complaint, Defendant was acting as

      a "program planner" that supervised and/or administered the infection control and

      COVID-19 specific programs in the treatment of COVID-19 patients, under

      which countermeasures, including, but not limited to, the use of facemasks and

      other personal protective equipment, visitation restrictions, and screening

      requirements at the Facility while the decedent was admitted in an effort to
           Case 1:20-cv-02325-SCJ Document 1 Filed 05/29/20 Page 9 of 15




      prevent or mitigate the spread of COVID-19, or the transmission of SARS-CoV-

      2 or a virus mutating therefrom.

22.   At the time of the allegations set forth in the Complaint, Defendant and its staff

      were also acting as "qualified persons." Arbor Terrace at Cascade is licensed as

      an assisted living community by the Georgia Department of Community Health

      and employs licensed nursing personnel for the purpose of developing and

      implementing policies, procedures, and other countermeasures to prevent, limit,

      and/or control the spread of COVID-19. See 42 U.S.C. § 247d-6d(i)(8); 85 Fed.

      Reg. 15198, 15202-15203 (Mar. 17, 2020). Likewise, Defendant’s staff members

      include Registered Nurses and Licensed Practical Nurses licensed in the state of

      Georgia and are therefore “covered persons” authorized to administer FDA-

      approved COVID-19 devices, tests, and medications used to treat the same.

      Defendant’s staff implemented certain countermeasures in relation to COVID-

      19, including, but not limited to, the use of personal protective equipment,

      visitation restrictions, and screening requirements. Under the FDA's Emergency

      Use Authorization dated April 24, 2020, facemasks were authorized under an

      umbrella authorization when used by healthcare providers to cover their noses

      and mouths in accordance with Centers for Disease Control and Prevention

      recommendations.
          Case 1:20-cv-02325-SCJ Document 1 Filed 05/29/20 Page 10 of 15




23.   At the time of the allegations set forth in the Complaint, Defendant was engaged

      in both the management and operation of countermeasure programs and the

      administration and/or use of countermeasures to prevent and/or mitigate COVID-

      19 or the transmission of SARS-CoV-2 or a virus mutating therefrom to a

      "population" and within a "geographic area" specified by the Declaration Under

      the Public Readiness and Emergency Preparedness Act for Medical

      Countermeasures Against COVID-19, 85 Fed. Reg. 15198 (Mar. 17, 2020), and

      all amendments thereto, or reasonably believed so by Defendant. For example,

      Facemasks used to prevent or mitigate the spread of COVID-19 are qualified

      pandemic or epidemic products, as defined by 42 U.S.C.A. § 247d-6d(i)(7), as a

      device used, designed, and developed to mitigate or prevent the spread of

      COVID-19 and was authorized for emergency use in accordance with section

      564, 564A, or 564B of the Federal Food, Drug, and Cosmetic Act. Additionally,

      the facemasks were administered and/or used in accordance with the public

      health and medical response of the state of Georgia or reasonably believed so by

      Defendant. Plaintiff's claim for loss "arises out of, relates to, or results from" the

      administration and/or use of such “covered countermeasure."
           Case 1:20-cv-02325-SCJ Document 1 Filed 05/29/20 Page 11 of 15




24.    Therefore, Plaintiff’s Complaint invokes a federal question for which the

       governing federal law “completely preempts” Plaintiff’s state law claims, and

       removal is proper under 28 U.S.C.A. § 1441(a).

          WHEREFORE, having shown that this case is properly removable,

  Defendant provides notice pursuant to 28 U.S.C.A. § 1446 that the Action pending

  in State Court of Fulton County Georgia, Civil Action No. 20EV002369 is removed

  to the United States District Court for the Northern District and respectfully requests

  that this Court exercise jurisdiction over this case.

          Respectfully submitted this 29th day of May, 2020.

                                               HALL BOOTH SMITH, P.C.

                                               /s/ HOWARD W. REESE, III
                                               T. ANDREW GRAHAM
                                               Georgia Bar No. 304777
                                               HOWARD W. REESE, III
                                               Georgia Bar No. 598178
                                               BRITTANY H. CONE
                                               Georgia Bar No. 488550

                                               Attorneys for Defendant Arbor
                                               Management Services, LLC
      191 Peachtree Street, N.E.
      Suite 2900
      Atlanta, GA 30303-1775
      Tel: 404-954-5000
      Fax: 404-954-5020
      Email: agraham@hallboothsmith.com
      Email: treese@hallboothsmith.com
      Email: bcone@hallboothsmith.com
       Case 1:20-cv-02325-SCJ Document 1 Filed 05/29/20 Page 12 of 15




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

WILLIAM MANN, Individually and
As Executor of The Estate of
ERNESTINE MANN, Deceased

                   Plaintiff,
                                               CIVIL ACTION FILE NO.:
                                               _______________________
v.
                                         Removed from the State Court of
ARBOR TERRANCE AT
                                         Fulton County, Georgia
CASCADE, LLC; THE ARBOR
BARRINGTON COMPANY, LLC
                                         Civil Action File Number:
D/B/A THE ARBOR COMPANY,
                                         20EV002369
THE ARBOR CP, LLC, THE
ARBOR HOLDING COMPANY,
LLC, ARBOR MANAGEMENT
SERVICES, LLC, JOHN DOE NO.
1, AND AUDRIENNE STEVENS,

                  Defendants.


                     CERTIFICATE OF COMPLIANCE


      The foregoing NOTICE OF REMOVAL is double spaced in 14-point Times

New Roman font and complies with the type-volume limitation set forth in Local

Rule 7.1.

      Respectfully submitted this 29th day of May, 2020.
     Case 1:20-cv-02325-SCJ Document 1 Filed 05/29/20 Page 13 of 15




                                     HALL BOOTH SMITH, P.C.

                                     /s/ HOWARD W. REESE, III
                                     T. ANDREW GRAHAM
                                     Georgia Bar No. 304777
                                     HOWARD W. REESE, III
                                     Georgia Bar No. 598178
                                     BRITTANY H. CONE
                                     Georgia Bar No. 488550

                                     Attorneys for Defendant Arbor
                                     Management Services, LLC.
191 Peachtree Street, N.E.
Suite 2900
Atlanta, GA 30303-1775
Tel: 404-954-5000
Fax: 404-954-5020
Email: agraham@hallboothsmith.com
Email: treese@hallboothsmith.com
Email: bcone@hallboothsmith.com
       Case 1:20-cv-02325-SCJ Document 1 Filed 05/29/20 Page 14 of 15




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

WILLIAM MANN, Individually and
As Executor of The Estate of
ERNESTINE MANN, Deceased

                    Plaintiff,
                                                 CIVIL ACTION FILE NO.:
                                                 ______________________
v.

ARBOR TERRANCE AT
CASCADE, LLC; THE ARBOR
                                           Removed from the State Court of
BARRINGTON COMPANY, LLC
                                           Fulton County, Georgia
D/B/A THE ARBOR COMPANY,
THE ARBOR CP, LLC, THE
                                           Civil Action File Number:
ARBOR HOLDING COMPANY,
                                           20EV002364
LLC, ARBOR MANAGEMENT
SERVICES, LLC, JOHN DOE NO.
1, AND AUDRIENNE STEVENS,

                   Defendants.


                         CERTIFICATE OF SERVICE


      I hereby certify that I have this day served a copy of the within and foregoing

NOTICE OF REMOVAL with the Clerk of Court using the CM/ECF system,

which will automatically send email notification of such filing to the following

parties of record below and by depositing a true copy of the same in the U.S. Mail,

with adequate postage affixed thereon, addressed as follows:
     Case 1:20-cv-02325-SCJ Document 1 Filed 05/29/20 Page 15 of 15




                           Roderick E. Edmond
                            Keith L. Lindsay
                            William J. Atkins
                      Edmond, Lindsay & Atkins, LLP
                       344 Woodward Avenue, S.E.
                         Atlanta, Georgia 30312

    Respectfully submitted this 29th day of May, 2020.

                                          HALL BOOTH SMITH, P.C.

                                          /s/ HOWARD W. REESE, III
                                          T. ANDREW GRAHAM
                                          Georgia Bar No. 304777
                                          HOWARD W. REESE, III
                                          Georgia Bar No. 598178
                                          BRITTANY H. CONE
                                          Georgia Bar No. 488550

                                          Attorneys for Defendant Arbor
                                          Management Services, LLC.
191 Peachtree Street, N.E.
Suite 2900
Atlanta, GA 30303-1775
Tel: 404-954-5000
Fax: 404-954-5020
Email: agraham@hallboothsmith.com
Email: treese@hallboothsmith.com
Email: bcone@hallboothsmith.com




                                      2
